         Case 1:19-cv-05656-WHP Document 40 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
 136 Field Point Circle Holding Company,         :
 LLC,                                            :
                                                 :
                       Plaintiff,                :            19cv5656
                                                 :
               -against-                         :            ORDER
                                                 :
 ALEXANDER RAZINSKI and TANYA                    :
 RAZINKSI,                                       :
                                                 :
                       Defendants.               :
                                                 :

WILLIAM H. PAULEY III, Senior United States District Judge:

              Defendants’ application to take a one-hour deposition of Nicholas Prouty, (ECF

No. 38), is granted. That deposition is not to exceed one hour, and Defendants must complete it

before the scheduled close of discovery on August 14, 2020.



Dated: July 31, 2020
       New York, New York
